 



Exhibit 10.1
(unit settled)
(PLAINS ALL AMERICAN LOGO) [h43838h4383800.gif]
«GrantDate»
«FirstName» «MI» «LastName»
«Address»
«City», «State» «Zip»
   Re:     Grant of Phantom Units
Dear «FirstName»:
     I am pleased to inform you that you have been granted «Units» Phantom Units
as of the above date pursuant to the Company’s Long-Term Incentive Plan (the
“Plan”). In addition, in tandem with each Phantom Unit you have been granted a
distribution equivalent right (a “DER”). The terms and conditions of this grant
are as set forth below.

  1.   Subject to the further provisions of this Agreement, your Phantom Units
shall vest (become payable in the form of one Common Unit of Plains All American
Pipeline, L.P. for each Phantom Unit) as follows: (i) 33.33% shall vest upon the
later to occur of the May 2011 Distribution Date and the date on which the
Partnership pays a quarterly distribution of at least $0.875 per unit,
(ii) 33.33% shall vest upon the later to occur of the May 2011 Distribution Date
and the date on which the Partnership pays a quarterly distribution of at least
$1.00 per unit, and (iii) 33.34% shall vest upon the later to occur of the
May 2012 Distribution Date and the date on which the Partnership pays a
quarterly distribution of at least $0.9375 per unit. Any remaining Phantom Units
that are not vested by the May 2014 Distribution Date, and any tandem DERs
(regardless of vesting) associated with such Phantom Units, shall expire on such
date.

  2.   Subject to the further provisions of this Agreement, your DERs shall vest
(become payable in cash) as follows: (i) 25% shall vest upon and effective with
the date on which the Partnership pays a quarterly distribution of at least
$0.85 per unit, (ii) 25% shall vest upon and effective with date on which the
Partnership pays a quarterly distribution of at least $0.90 per unit, (iii) 25%
shall vest upon and effective with the date on which the Partnership pays a
quarterly distribution of at least $0.95 per unit, and (iv) 25% shall vest upon
and effective with date on which the Partnership pays a quarterly distribution
of at least $1.00 per unit.

  3.   Your DERs shall not accrue payments prior to vesting.

  4.   Any distribution level required for vesting under paragraphs 1 or 2 above
shall be proportionately reduced or increased for any split or reverse split,
respectively, of the Units, or any event or transaction having similar effect.

333 Clay Street, Suite 1600   n   Houston, Texas 77002   n   713/646-4100 or
800-564-3036

 



--------------------------------------------------------------------------------



 



         
«FirstName» «MI» «LastName»
  - 2 -   «GrantDate»

  5.   Upon vesting of any Phantom Units, an equivalent number of DERs will
expire. Any such DERs that are vested prior to, or that would vest as of, the
Distribution Date on which the Phantom Units vest, shall be payable on such
Distribution Date prior to their expiration.

  6.   In the event of the termination of your employment with the Company and
its Affiliates (other than in connection with a Change in Status or by reason of
your death, “disability,” as defined in paragraph 7 below, or “retirement” as
defined in paragraph 8 below), all of your then outstanding DERs (regardless of
vesting) and Phantom Units shall automatically be forfeited as of the date of
termination; provided, however, that if the Company or its Affiliates terminate
your employment other than a Termination for Cause: (i) any unvested Phantom
Units that have satisfied all vesting criteria as of the date of termination but
for the passage of time shall be deemed nonforfeitable on the date of
termination, and shall vest on the next following Distribution Date; (ii) any
DERs associated with the unvested, nonforfeitable Phantom Units described in
clause (i) shall not be forfeited on the date of termination, but shall be
payable and shall expire in accordance with paragraph 5 above; and (iii) any
unvested Phantom Units that have satisfied none of the vesting criteria as of
the date of termination, and any tandem DERs (regardless of vesting) associated
with such Phantom Units, shall automatically be forfeited as of the date of
termination.

  7.   In the event of termination of your employment with the Company and its
Affiliates by reason of your death or your “disability” (a physical or mental
infirmity that impairs your ability substantially to perform your duties for a
period of eighteen months or that the Company otherwise determines constitutes a
“disability”), all of your then outstanding Phantom Units and tandem DERs shall
be deemed 100% nonforfeitable on such date, and such Phantom Units and DERs
shall vest in accordance with paragraph 1 and paragraph 2 above.

  8.   In the event of your retirement, 50% of any unvested Phantom Units that
have satisfied all vesting criteria as of the date of termination but for the
passage of time shall be deemed nonforfeitable on the date of termination, and
shall vest on the next following Distribution Date; provided, that any DERs
associated with the unvested, nonforfeitable Phantom Units described in this
paragraph shall not be forfeited on the date of termination, but shall be
payable and shall expire in accordance with paragraph 5 above. All other
unvested Phantom Units and tandem DERs (regardless of vesting) shall
automatically be forfeited as of the date of retirement. “Retirement” means
(i) you have reached the age of 60 prior to meeting the time requirement for
vesting, (ii) you provide a written statement that you are retiring, and
(iii) the written statement includes your agreement not to accept any employment
or consulting position with any competitor in the hydrocarbon midstream business
for a period of two years after the date of retirement.

  9.   In the event of a Change in Status, all of your then outstanding Phantom
Units and tandem DERs shall be deemed 100% nonforfeitable on such date, and such
Phantom Units shall vest in full upon the next Distribution Date.

  10.   Upon payment pursuant to a DER, you agree that the Company may withhold
any taxes due from your compensation as required by law. Upon vesting of a
Phantom Unit, you agree that the Company may withhold any taxes due from your

 



--------------------------------------------------------------------------------



 



         
«FirstName» «MI» «LastName»
  - 3 -   «GrantDate»

      compensation as required by law, which (in the sole discretion of the
Company) may include withholding a number of Common Units otherwise payable to
you.

     As used herein, the phrase “Distribution Date” means the date, in any given
month and year, on which the Partnership pays a quarterly distribution.
     The phrase “Change in Status” means the occurrence, within three months
prior to or one year following a Change of Control, of any of the following
circumstances: (A) any termination by the Company of your employment other than
a Termination for Cause, (B) without your consent, any removal of you from, or
any failure to re-elect you to, the positions held by you (or substantially
equivalent positions) immediately prior to the change that may constitute a
Change in Status, or (C) any reduction in your base salary or (D) any material
reduction in your fringe benefits.
     The phrase “Change of Control” means, and shall be deemed to have occurred
upon the occurrence of, one or more of the following events: (i) the Company
ceasing to be the general partner of the general partner of the Partnership,
(ii) any sale, lease, exchange or other transfer (in one transaction or a series
of related transactions) of all or substantially all of the assets of the
Partnership or the Company to any Person and/or its Affiliates, other than to
the Partnership or the Company, including any employee benefit plan thereof;
(iii) a consolidation, reorganization, merger or any other similar transaction
involving (a) a Person other than the Partnership or the Company and (b) the
Partnership, the Company or both, (iv) the Persons who own membership interests
in the Company on the date hereof cease to beneficially own, directly or
indirectly, more than 50% of the membership interest in the Company, or (v) any
Person, including any partnership, limited partnership, syndicate or other group
deemed a “person” for purposes of Section 13(d) or 14(d) of the Securities
Exchange Act of 1934, as amended, becoming after the date hereof the beneficial
owner, directly or indirectly, of more than 49.9% of the membership interest in
the Company.
     The phrase “Termination for Cause” shall mean severance of your employment
with the Company or its Affiliates based on your (i) failure to perform your job
function in accordance with standards described to you in writing, or
(ii) violation of the Company’s Code of Business Conduct (unless waived in
accordance with the terms thereof), in each case, with the specific failure or
violation described to you in writing.
     The “Company” refers to Plains All American GP LLC. The “Partnership”
refers to Plains All American Pipeline, L.P.
     Terms used herein that are not defined herein shall have the meanings set
forth in the Plan or, if not defined in the Plan, in the Third Amended and
Restated Agreement of Limited Partnership of Plains All American Pipeline, L.P.,
as amended (the “Partnership Agreement”). By signing below, you agree that the
Phantom Units and DERs granted hereunder are governed by the terms of the Plan.
Copies of the Plan and the Partnership Agreement are available upon request.
This letter corrects and replaces a similar letter of the same date. Please
execute and return this Agreement to me. The attached copy of this Agreement is
for your records.

 



--------------------------------------------------------------------------------



 



         
«FirstName» «MI» «LastName»
  - 4 -   «GrantDate»

                  PLAINS ALL AMERICAN PIPELINE, L.P.
 
           
 
  By:   PLAINS AAP, L.P.    
 
           
 
  By:   PLAINS ALL AMERICAN GP LLC    
 
           
 
  By:        
 
           
 
  Name:
Title:   Tim Moore
Vice President & General Counsel    

     
 
First Name     MI     Last Name
    

         
Units:
  «Units»
 
    
SSN:
  «SSN»    
 
       
Dated:
       
 
       

 



--------------------------------------------------------------------------------



 



(cash settled)
Form of LTIP Grant Letter—
Coiner
(PLAINS ALL AMERICAN LOGO) [h43838h4383800.gif]
«GrantDate»
«FirstName» «MI» «LastName»
«Address»
«City», «State» «Zip»
     Re:     Grant of Phantom Units
Dear «FirstName»:
     I am pleased to inform you that you have been granted «Units» Phantom Units
as of the above date pursuant to the Company’s 2005 Long-Term Incentive Plan
(the “Plan”). In addition, in tandem with each Phantom Unit you have been
granted a distribution equivalent right (a “DER”). The terms and conditions of
this grant are as set forth below.

  1.   Subject to the further provisions of this Agreement, your Phantom Units
shall vest (become payable in cash based on the Market Value of an equivalent
number of Common Units of Plains All American Pipeline, L.P.) as follows:
(i) 33.33% shall vest upon the later to occur of the May 2011 Distribution Date
and the date on which the Partnership pays a quarterly distribution of at least
$0.875 per unit, (ii) 33.33% shall vest upon the later to occur of the May 2011
Distribution Date and the date on which the Partnership pays a quarterly
distribution of at least $1.00 per unit, and (iii) 33.34% shall vest upon the
later to occur of the May 2012 Distribution Date and the date on which the
Partnership pays a quarterly distribution of at least $0.9375 per unit. Any
remaining Phantom Units that are not vested by the May 2014 Distribution Date,
and any tandem DERs (regardless of vesting) associated with such Phantom Units,
shall expire on such date.

  2.   Subject to the further provisions of this Agreement, your DERs shall vest
(become payable in cash) as follows: (i) 25% shall vest upon and effective with
the date on which the Partnership pays a quarterly distribution of at least
$0.85 per unit, (ii) 25% shall vest upon and effective with date on which the
Partnership pays a quarterly distribution of at least $0.90 per unit, (iii) 25%
shall vest upon and effective with the date on which the Partnership pays a
quarterly distribution of at least $0.95 per unit, and (iv) 25% shall vest upon
and effective with date on which the Partnership pays a quarterly distribution
of at least $1.00 per unit.

  3.   Your DERs shall not accrue payments prior to vesting.

  4.   Any distribution level required for vesting under paragraphs 1 or 2 above
shall be proportionately reduced or increased for any split or reverse split,
respectively, of the Units, or any event or transaction having similar effect.

333 Clay Street, Suite 1600   n   Houston, Texas 77002   n   713/646-4100 or
800-564-3036

 



--------------------------------------------------------------------------------



 



         
«FirstName» «MI» «LastName»
  - 2 -   «GrantDate»

  5.   Upon vesting of any Phantom Units, an equivalent number of DERs will
expire. Any such DERs that are vested prior to, or that would vest as of, the
Distribution Date on which the Phantom Units vest, shall be payable on such
Distribution Date prior to their expiration.

  6.   In the event of the termination of your employment with the Company and
its Affiliates (other than in connection with a Change in Status or by reason of
your death, “disability,” as defined in paragraph 7 below, or “retirement” as
defined in paragraph 8 below), all of your then outstanding DERs (regardless of
vesting) and Phantom Units shall automatically be forfeited as of the date of
termination; provided, however, that if the Company or its Affiliates terminate
your employment other than a Termination for Cause: (i) any unvested Phantom
Units that have satisfied all vesting criteria as of the date of termination but
for the passage of time shall be deemed nonforfeitable on the date of
termination, and shall vest on the next following Distribution Date; (ii) any
DERs associated with the unvested, nonforfeitable Phantom Units described in
clause (i) shall not be forfeited on the date of termination, but shall be
payable and shall expire in accordance with paragraph 5 above; and (iii) any
unvested Phantom Units that have satisfied none of the vesting criteria as of
the date of termination, and any tandem DERs (regardless of vesting) associated
with such Phantom Units, shall automatically be forfeited as of the date of
termination.

  7.   In the event of termination of your employment with the Company and its
Affiliates by reason of your death or your “disability” (a physical or mental
infirmity that impairs your ability substantially to perform your duties for a
period of eighteen months or that the Company otherwise determines constitutes a
“disability”), all of your then outstanding Phantom Units and tandem DERs shall
be deemed 100% nonforfeitable on such date, and such Phantom Units and DERs
shall vest in accordance with paragraph 1 and paragraph 2 above.

  8.   In the event of your retirement, 50% of any unvested Phantom Units that
have satisfied all vesting criteria as of the date of termination but for the
passage of time shall be deemed nonforfeitable on the date of termination, and
shall vest on the next following Distribution Date; provided, that any DERs
associated with the unvested, nonforfeitable Phantom Units described in this
paragraph shall not be forfeited on the date of termination, but shall be
payable and shall expire in accordance with paragraph 5 above. All other
unvested Phantom Units and tandem DERs (regardless of vesting) shall
automatically be forfeited as of the date of retirement. “Retirement” means
(i) you have reached the age of 60 prior to meeting the time requirement for
vesting, (ii) you provide a written statement that you are retiring, and
(iii) the written statement includes your agreement not to accept any employment
or consulting position with any competitor in the hydrocarbon midstream business
for a period of two years after the date of retirement.

  9.   In the event of a Change in Status, all of your then outstanding Phantom
Units and tandem DERs shall be deemed 100% nonforfeitable on such date, and such
Phantom Units shall vest in full upon the next Distribution Date.

  10.   Upon payment pursuant to a DER, you agree that the Company may withhold
any taxes due from your compensation as required by law. Upon vesting of a
Phantom

 



--------------------------------------------------------------------------------



 



         
«FirstName» «MI» «LastName»
  - 3 -   «GrantDate»

      Unit, you agree that the Company may withhold any taxes due from your
compensation as required by law, which (in the sole discretion of the Company)
may include withholding a number of Common Units otherwise payable to you.

     As used herein, the phrase “Distribution Date” means the date, in any given
month and year, on which the Partnership pays a quarterly distribution. “Market
Value” means the average of the closing sales prices for a Common Unit on the
New York Stock Exchange for the five trading days preceding the then most recent
“ex dividend” date for payment of a distribution by the Partnership.
     The phrase “Change in Status” means the occurrence, within three months
prior to or one year following a Change of Control, of any of the following
circumstances: (A) any termination by the Company of your employment other than
a Termination for Cause, (B) without your consent, any removal of you from, or
any failure to re-elect you to, the positions held by you (or substantially
equivalent positions) immediately prior to the change that may constitute a
Change in Status, or (C) any reduction in your base salary or (D) any material
reduction in your fringe benefits.
     The phrase “Change of Control” means, and shall be deemed to have occurred
upon the occurrence of, one or more of the following events: (i) the Company
ceasing to be the general partner of the general partner of the Partnership,
(ii) any sale, lease, exchange or other transfer (in one transaction or a series
of related transactions) of all or substantially all of the assets of the
Partnership or the Company to any Person and/or its Affiliates, other than to
the Partnership or the Company, including any employee benefit plan thereof;
(iii) a consolidation, reorganization, merger or any other similar transaction
involving (a) a Person other than the Partnership or the Company and (b) the
Partnership, the Company or both, (iv) the Persons who own membership interests
in the Company on the date hereof cease to beneficially own, directly or
indirectly, more than 50% of the membership interest in the Company, or (v) any
Person, including any partnership, limited partnership, syndicate or other group
deemed a “person” for purposes of Section 13(d) or 14(d) of the Securities
Exchange Act of 1934, as amended, becoming after the date hereof the beneficial
owner, directly or indirectly, of more than 49.9% of the membership interest in
the Company.
     The phrase “Termination for Cause” shall mean severance of your employment
with the Company or its Affiliates based on your (i) failure to perform your job
function in accordance with standards described to you in writing, or
(ii) violation of the Company’s Code of Business Conduct (unless waived in
accordance with the terms thereof), in each case, with the specific failure or
violation described to you in writing.
     The “Company” refers to Plains All American GP LLC. The “Partnership”
refers to Plains All American Pipeline, L.P.
     Terms used herein that are not defined herein shall have the meanings set
forth in the Plan or, if not defined in the Plan, in the Third Amended and
Restated Agreement of Limited Partnership of Plains All American Pipeline, L.P.,
as amended (the “Partnership Agreement”). By signing below, you agree that the
Phantom Units and DERs granted hereunder are governed

 



--------------------------------------------------------------------------------



 



         
«FirstName» «MI» «LastName»
  - 4 -   «GrantDate»

by the terms of the Plan. Copies of the Plan and the Partnership Agreement are
available upon request. This letter corrects and replaces a similar letter of
the same date. Please execute and return this Agreement to me. The attached copy
of this Agreement is for your records.

                  PLAINS ALL AMERICAN PIPELINE, L.P.
 
           
 
  By:   PLAINS AAP, L.P.    
 
           
 
  By:   PLAINS ALL AMERICAN GP LLC    
 
           
 
  By:        
 
           
 
  Name:
Title:   Tim Moore
Vice President & General Counsel    

     
 
FirstName   MI   Last Name
    

         
Units:
  «Units»    
 
       
SSN:
  «SSN»    
 
       
Dated:
       
 
       

 